     Case 5:19-cv-02188-PD Document 30 Filed 04/13/21 Page 1 of 1 Page ID #:2773




 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7                         EASTERN DIVISION - RIVERSIDE
 8
     MARIA TERESA GARCIA,                   Case No. 5:19-cv-02188-PD
 9
10                Plaintiff,                ORDER REGARDING STIPULATION
                                            FOR THE AWARD AND PAYMENT
11                       v.                 OF ATTORNEY FEES AND
12                                          EXPENSES PURSUANT TO THE
   ANDREW SAUL, Commissioner of             EQUAL ACCESS TO JUSTICE ACT
13 Social Security,
14
              Defendant.
15
16
17
          Based upon the parties’ Stipulation for the Award and Payment of Equal Access
18
19 to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
20 amount of SEVEN THOUSAND FIVE-HUNDRED DOLLARS and 00/100
21
   ($7,500.00) as authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the
22
23 Stipulation.
24
25
26
     DATE: April 13, 2021                _____________________________________
27                                       HON. PATRICIA DONAHUE
                                         UNITED STATES MAGISTRATE JUDGE
28
